DETAILED ACTION

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a stretched film comprising a fluoropolymer including vinylidene fluoride and tetrafluoroethylene units in a mole ratio of 10/90 to 49/51.  The film has a relative permittivity of 9 or more at a frequency of 1 kHz and 30 oC, a volume resistivity of 5 x 1015 ·cm or higher at 30 oC, and a breakdown strength of 500 V/m or higher.
	Wempe et al. represent the closest prior art.  However, Wempe et al. do not teach a film comprising a fluoropolymer containing vinylidene fluoride and tetrafluoroethylene units at a molar ratio of 10/90 to 49/51.  Rather, the vinylidene fluoride-tetrafluoroethylene fluoropolymer of Wempe et al. comprises at least about 85 wt% vinylidene fluoride (e.g. page 1, lines 2-5).  Since the molecular weight of vinylidene fluoride (~64 g/mol) is less than that of tetrafluoroethylene (~100 g/mol), a vinylidene fluoride-tetrafluoroethylene polymer containing 85 wt% of vinylidene fluoride would be expected to contain more than 85 mol% vinylidene fluoride.  The examiner agrees with the applicant (see the paragraph bridging pages 7 and 8 in the reply filed 23 June 2022) that one of ordinary skill in the art would not be motivated to employ a fluoropolymer having more tetrafluoroethylene on a molar basis than vinylidene fluoride nor a reasonable expectation of success using such a fluoropolymer in place of the fluoropolymer containing at least 85 wt% vinylidene fluoride taught by Wempe et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787